                                IN THE UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF IOWA
                                         WESTERN DIVISION

                                                     )
 NuStar Farms, LLC, Anthony Nunes, Jr.,              )   Case No. 5:20-cv-04003-CJW-MAR
 and Anthony Nunes, III,                             )
                                                     )
                  Plaintiffs,                        )
 v.                                                  )   Defendants’ Unresisted Motion to Extend
                                                     )   Certain Deposition Discovery Deadlines
 Ryan Lizza and Hearst Magazine Media,               )
 Inc.,                                               )
                                                     )
                  Defendants.                        )
                                                     )

        For their Unresisted Motion to Extend Certain Deposition Discovery Deadlines, Defendants

Ryan Lizza (“Lizza”) and Hearst Magazine Media, Inc. (“Hearst”) (collectively “Defendants”),

by and through the undersigned counsel, state:

        1.         Plaintiffs served a discovery pleading captioned Plaintiffs’ Amended and

Supplemental Rule 26(a)(1) Disclosures on Thursday, July 29, 2021 (the “supplemental

disclosures”), two business days prior to the August 2, 2021 close of discovery set by the Court’s

presently operative scheduling order [ECF No. 61].

        2.         The supplemental disclosures expanded the claimed knowledge of certain

previously-listed witnesses and indicated for the first time that Plaintiffs intend to rely on these three

previously undisclosed witnesses: two area farmers and one former NuStar employee.

        3.         If the Court were to permit Plaintiffs to rely on the knowledge of these newly-

disclosed witnesses and to offer their testimony in this case, it should first afford Defendants ample

time to research and analyze the backgrounds, knowledge, and veracity of those individuals and

permit Defendants to take their depositions if Defendants’ counsel determines such discovery is

needed to prepare and present the defenses of Hearst or Lizza.


US.134047895.08                      1
      Case 5:20-cv-04003-CJW-MAR Document 128 Filed 08/02/21 Page 1 of 5
        4.        Under the presently operative Scheduling Order, ECF No. 61, discovery closes on

August 2, 2021 (the date of filing of this motion), with the exception of (i) certain discovery related

to Defendants’ experts, see ECF No. 110, and (ii) Defendants’ deadline to complete depositions of

the NuStar employees for whom the Court recently appointed independent counsel, which

deposition deadline for those six witnesses presently is set to close on August 13, 2021, see ECF

No. 122.

        5.        Therefore, Defendants respectfully request that this Court extend the discovery

deadline for Defendants to complete depositions of the two area farmers and the former NuStar

employee by 11 days, to that same August 13, 2021 deadline.

        6.        Defendants also ask that the Court ratify and confirm the informal agreement

between counsel for Plaintiffs and Defendants that depositions of Congressman Devin Nunes and

Plaintiffs’ designated expert Christopher Buskirk may occur after August 2, 2021.

        7.        Because of scheduling issues, counsel for the parties agreed informally to

accommodate Congressman Nunes by taking his deposition during the week of August 8, 2021,

and to accommodate Buskirk by taking his deposition on August 4, 2021.

        8.        Defendants ask that any Order relating to the extension of their deadline for

completion of the depositions of the two area farmers and the former NuStar employee confirm

and authorize they also have until August 13, 2021, to complete the depositions of Congressman

Nunes and Buskirk.

        9.        In compliance with L.R. 7(j) Defendants advise the Court that it previously

extended the August 2, 2021 deposition deadline, once at the request of Defendants, see ECF No.

110, and again to allow for certain discovery related to Defendants’ experts, see ECF No. 110,




US.134047895.08                      2
      Case 5:20-cv-04003-CJW-MAR Document 128 Filed 08/02/21 Page 2 of 5
and again to accommodate NuStar employee depositions after the Court appointed them counsel,

see ECF No. 122.

        10.       The requested extension will not affect the dispositive motion date of September

3, 2021, or the scheduled trial date of February 14, 2022, and will neither prejudice the parties

nor this Court. See ECF No. 61.

        11.       Under the Local Rules, no supporting brief is necessary or supplied in support of

this deadline extension motion.

        12.       Counsel for Defendants have conferred with Steven Biss, one of the attorneys of

record for Plaintiffs, who indicates that Plaintiffs do not resist this motion.

        WHEREFORE, Defendants Ryan Lizza and Hearst Media Magazine, Inc. respectfully

request that this Court: (a) enter an order approving this Unresisted Motion to Extend Certain

Deposition Discovery Deadlines, and (b) extend the discovery deadline for Defendants to

complete the depositions of Congressman Nunes and Messrs. Buskirk, the two area farmers, and

the disclosed former NuStar employee to August 13, 2021.




US.134047895.08                      3
      Case 5:20-cv-04003-CJW-MAR Document 128 Filed 08/02/21 Page 3 of 5
         Dated: August 2, 2021.         The Hearst Corporation

                                        /s/ Michael A. Giudicessi
                                        Jonathan R. Donnellan, Lead Counsel*
                                          jdonnellan@hearst.com
                                        Ravi R. Sitwala*
                                          rsitwala@hearst.com
                                        Nathaniel S. Boyer*
                                          nathaniel.boyer@hearst.com
                                        Sarah S. Park*
                                          sarah.park@hearst.com
                                        Nina Shah*
                                          nina.shah@hearst.com
                                        Kristen Hauser
                                          khauser@hearst.com
                                        THE HEARST CORPORATION
                                        Office of General Counsel
                                        300 West 57th Street
                                        New York, New York 10019
                                        Telephone: (212) 841-7000
                                        Facsimile: (212) 554-7000
                                        *Admitted Pro Hac Vice

                                        Michael A. Giudicessi
                                         michael.giudicessi@faegredrinker.com
                                        Nicholas A. Klinefeldt
                                         nick.klinefeldt@faegredrinker.com
                                        Susan P. Elgin
                                         susan.elgin@faegredrinker.com
                                        FAEGRE DRINKER BIDDLE & REATH LLP
                                        801 Grand Avenue, 33rd Floor
                                        Des Moines, Iowa 50309-8003
                                        Telephone: (515) 248-9000
                                        Facsimile: (515) 248-9010

                                        Attorneys for Defendants




US.134047895.08                      4
      Case 5:20-cv-04003-CJW-MAR Document 128 Filed 08/02/21 Page 4 of 5
                                    Certificate of Service

        The undersigned certifies that a true copy of Defendants’ Unresisted Motion to Extend
Certain Deposition Discovery Deadlines was served upon the following parties through the
court’s CM/ECF electronic filing system on August 2, 2021.

                                                  /s/ Katie Miller

Copy to:

Bill McGinn
 bmcginn@mcginnlawfirm.com
Steven S. Biss
 stevenbiss@earthlink.net
Attorneys for Plaintiffs




US.134047895.08                      5
      Case 5:20-cv-04003-CJW-MAR Document 128 Filed 08/02/21 Page 5 of 5
